Citation Nr: 0923041	
Decision Date: 06/18/09    Archive Date: 06/23/09

DOCKET NO.  08-02 448	)	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas



THE ISSUE

Entitlement to service connection for cause of the Veteran's 
death.



ATTORNEY FOR THE BOARD

J.R. Bryant, Counsel





INTRODUCTION

The Veteran served on active duty from April 1969 to June 
1971.  The appellant is his widow.

This matter is before the Board of Veterans' Appeals (Board) 
of the Department of Veterans Affairs (VA) on appeal from a 
September 2007 rating determination by the above, Regional 
Office (RO).  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The appellant seeks service connection for the cause of the 
Veteran's death.  The Veteran died in September 2006 as a 
result of "cancer of the liver metastatic to the lung" and 
a significant condition contributing to death but not 
resulting in the underlying cause was hepatitis C.  The 
appellant maintains that the Veteran's hepatitis C stemmed 
from blood transfusions received in service. 

During the course of this appeal the appellant has identified 
several private facilities as a source of relevant medical 
treatment.  She has reported that the Veteran received 
treatment for internal bleeding at the Carl Clinic, in 
Urbana, Illinois, and at a private hospital, possibly 
Rockingham Memorial Hospital in Harrisonburg, Virginia, in 
1984.  She also reported that in 1990 the Veteran received 
treatment for the flu at a facility in Texas and at that time 
liver problems were discovered.  Medical reports from the 
Carl Clinic are not of record and although the RO attempted 
to obtain reports from Rockingham Memorial Hospital, it 
appears as though the request was for reports dated in 1985 
rather than 1984.  See VA letter dated in May 2007.

Given the aforementioned procedural development, the Board 
finds that additional development is needed.  See Culver v. 
Derwinski, 3 Vet. App. 292 (1992) (VA has a duty to obtain 
all pertinent medical records which have been called to its 
attention by the appellant and by the evidence of record.)  
Therefore, the AMC/RO must obtain these treatment records 
because they may contain medical findings and other 
conclusions that might be determinative in the disposition of 
this claim.

Accordingly, the case is REMANDED for the following action:

1.  If necessary, issue to the appellant 
additional VCAA notice with regard to her 
claim, such as providing her with updated 
notice of what evidence has been received 
and not received by VA, as well as who 
has the duty to request evidence, and 
what development must be undertaken by VA 
in accordance with applicable case law.  
See generally Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006); 38 
U.S.C.A. §§ 5100, 5103, 5103A; 38 C.F.R. 
§ 3.159.  

2.  Ask the appellant to provide any 
medical records, not already of record, 
pertaining to relevant post-service 
treatment or to provide the identifying 
information and any necessary 
authorization to enable the AMC/RO to 
obtain such evidence on her behalf.  
Thereafter, undertake any necessary 
development to obtain all outstanding 
pertinent medical records, to include 
(but not limited to) records from the 
Carl Clinic in Urbana, Illinois and the 
private facilities in Virginia and Texas 
referred to by the appellant.  If the 
AMC/RO is unable to obtain any pertinent 
evidence identified by the appellant, it 
should so inform her and request that she 
submit it.  If these records are 
unavailable, do not exist, or further 
attempts to obtain them would be futile, 
document this in the claims file.  See 38 
U.S.C.A. § 5103A(b).

3.  After completing the requested 
action, and any additional notification 
and/or development deemed warranted, 
readjudicate the claim by evaluating all 
evidence obtained after the last 
statement or supplemental statement of 
the case (SSOC) was issued.  If the 
benefit sought on appeal remains denied, 
furnish the appellant an appropriate SSOC 
containing notice of all relevant actions 
taken on the claim, to include a summary 
of the evidence and applicable law and 
regulations considered pertinent to the 
issue currently on appeal, including VCAA 
and any other legal precedent.  
Thereafter, the case should be returned 
to the Board, as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).




This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
C. CRAWFORD
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).


